DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recently amended claim language. The Applicant asserts that the prior art of record fails to teach “the use of a power management system and power meter; transmitting by the power management system excess alternating current not needed by the energy consuming devices to a grid; and transmitting by the power management system from the grid the excess alternating current to the energy consuming devices when the energy producing equipment is not generating a direct current, generation an approximate 10 to 40 percent efficiency gain realized from eliminating a need to transmit and distribute the energy generated on-site through the prima facie determination of obviousness.”
With respect to the Applicant’s arguments in regards to prima facie obviousness: the Examiner reminds the Applicant that while multiple references are relied upon a person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (1) “type of problems encountered in the art;” (2) “prior art solutions to those problems;” (3) “rapidity with which innovations are made;” (4) “sophistication of the technology; and” (5) “educational level of active workers in the field.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Furthermore, the Applicant is reminded that, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, while multiple references are relied upon, the Examiner firmly believes there is clear cohesion between the references, with overlapping subject matter in which, when taken into consideration by one of ordinary skill in the art, would be fully capable of being considered in combination so as to address various problems which may arise within the art. 
With respect to the incorporation of prior art Higginson and Suzuki: Higginson is merely relied upon so as to further teach that it is well-known in the art for a light source to receive alternating current. As is known in the art, various loads are capable of receiving/utilizing a direct current or an alternating current as its power source. Furthermore, Suzuki shows that it is also well-known in the art for a light bulb, or various light source, to be connected to an inverter. Therefore, the inclusion of prior art Higginson and Suzuki was the Examiner’s attempt to expedite prosecution, as the teachings of Higginson and Suzuki each establish well-known features within the art (i.e. for a light source to receive AC power, as well as to potentially be connected to an inverter), as opposed to prolong prosecution over well-known matters in the art, such as the ability of a load to receive AC power delivered, for example, by an inverter. Again, the Applicant is advised that the test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to the Applicant’s arguments in regards to the recently amended claim language stating, “generating an approximate 10 to 40 percent efficiency gain realized from eliminating a need to transmit and distribute the energy generated on-site through the grid,” cannot be granted for an Applicant’s discovery of a result, even though it may be unexpectedly good, which would flow logically from the teaching of the prior art. Stated another way, the realized percentage of efficiency gain is merely seen as a result effective variable. A claim cannot be granted based on a result.
With respect to the recently amended claim language reciting an on-site energy system, “including a power management system and power meter being a power meter,” the Examiner would like to note it is unclear as to where in the Applicant’s specification, support is provided for said amendment. As will be addressed below, it is unclear as to where “a power management system,” is positively recited within the specification. At best, it appears as though the Applicant provides a multitude of examples of varying power management systems, all of which appear to be trademarked, and none of which appear to be taught as being utilized within the Applicant’s claimed invention or associated with the claimed invention in any manner. Again, it appears as though the Applicant is attempting to incorporate a “Nextek Power Management system,” within the claim language. As presented within the specification however, it is stated that the Nextek system is meant to replace the DC to AC power inverter. For these reasons, it appears as though even if the Examiner were to give weight to the newly introduced power management system, as best understood from the Applicant’s specification, the power management system is intended to replace the inverter as is also presented within the claim language. It is also unclear if the newly recited “power meter” is a separate and distinct power meter differing from the power meter which was previously presented. Even further, it is also unclear as to where in the specification the Applicant provides support for a power meter.
With respect to the claim language reciting: “transmitting by the power management system excess alternating current not needed by the light source to a grid,” the Examiner believes said feature is clearly taught within the prior art of record. As is discussed within paragraph 0005 of Burns, for example, it is clearly taught if a local power generation exceeds the local consumption, “the excess is fed back to the utility’s grid”. Paragraph 0006 goes on to state that local customers may even be credited for excess generated electrical energy which may be provided to the utility grid. See also paragraph 0045 which states “the excess energy passes through Meter 14 and flows into the grid 14 to be used by others”. For these reasons, inter alia, the Examiner believes that said recently introduced claim language is clearly taught and disclosed by the prior art of record.
Finally, with respect to the recently introduced claim language reciting “transmitting by the power management system from the grid the excess alternating current to the light source when the solar module is not generating a direct current,” the Examiner once again believes said feature is taught by the prior art of record. Paragraphs 0005-0006, 0042-0049, 0060, etc. of prior art Burns disclose that it is clear and obvious the system will utilize a balance of generated energy from a renewable source, as well as from the utility grid so as to supplement the various power needs and demands of an attached load or loads. As is well-known in the art, and contemplated within Burns, renewable energy systems may not always be capable of generating enough power to meet respective demands. For example, component failure, maintenance issues, temporary shading, etc. all would impact the power generation capabilities of a distributed energy generation source, thereby providing an instance in which power may need to be drawn/supplemented from the attached utility grid. For these reasons, inter alia, .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 12 each recite newly introduced claim language, “a power management system and power meter,” which does not appear to have support within the Applicant’s specification or drawings. It is unclear as to what structural requirements are to be required by “a power management system,” as well as if the Applicant is intending to refer to a 
Claim Objections
Claims 1 and 12 objected to because of the following informalities:  said claims recite “power meter behind a power meter”. It is unclear if this is a typo, or if the Applicant is attempting to introduce a unique and different power meter separate from the originally introduced “a power meter”. For the sake of expediting prosecution, the Examiner will interpret the claim language as a power management system behind a power meter as there seems to be no support of a power meter behind a power meter within the Applicant’s specification or figures.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 















Claims 1-2, 6, 8-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimov et al. (U.S. Patent Publication 2012/0031470) in view of Burns et al. (U.S. Patent Publication Number 2010/0293045) in view of Higginson (NPL: “Easy DIY Solar Lighting,” Mother Earth News. May 2007) and in further view of Suzuki et al. (U.S. Patent Publication Number 2004/0066094).
Regarding Claim 1:
Dimov et al. discloses a method for generating and conserving power for illuminating a space: obtaining energy producing equipment including: a racking system on underutilized real property (Fig.’s 6A-6B, 7, etc. showing a racking system, and their related discussion; see, for example, paragraph 0055 which discloses solar panels, a rack or support, and a microinverter attached to the rack. See also, Abstract, Background of the Invention, paragraphs 0011, 0013, etc. which disclose placing said system on a roof or rooftop of a building); a direct current to alternating current inverter on the underutilized real property (Fig. 9 showing examples of microinverters and their related discussion; see, for example, paragraph 0055 which discloses solar panels, a rack or support, and a microinverter attached to the rack. See also, Abstract, Background of the Invention, paragraphs 0011, 0013, etc. which disclose placing said system on a roof or rooftop of a building); a solar module or other distributed energy generation or management equipment on the underutilized real property (Fig.’s 1A-5 showing solar modules and their related discussion; see, for example, paragraph 0055 which discloses solar panels, a rack or support, and a microinverter attached to the rack. See also, Abstract, Background of the Invention, paragraphs 0011, 0013, etc. which disclose placing said system on a roof or rooftop of a building); connecting the solar module to the racking system (See, for example, paragraphs 0012, and 0055 which discloses solar panels attached to the rack); connecting the direct current to alternating current inverter to the solar module (See, for example, paragraphs 0012, and 0055 which discloses solar panels and microinverters attached to the rack; see also paragraphs 0077 and 0139 which disclose solar modules interconnected and attached so as to utilize the microinverter); receiving from the solar module or other distributed energy generation or management equipment on the underutilized real property by the inverter a direct current and converting it to alternating current (See, for example, paragraphs 0012, 0055, 0077, and 0139 which disclose the microinverter producing a standard AC output while being connected with the solar modules. See also, Abstract, Background of the Invention, paragraphs 0011, 0013, etc. which disclose placing said system on a roof or rooftop of a building). Dimov fails to explicitly teach connecting the energy producing equipment to an on-site energy system behind a power meter owned by a utility company.
However, Burns et al. discloses obtaining energy producing equipment (Fig.’s 1-2, on-site, or even potentially off-site, renewable energy system 5 comprising solar panels 16, DC to AC inverter 17, etc., and their related discussion; see, for example, paragraphs 0041-0047); connecting the energy producing equipment to an on-site energy system, including a power management system and power meter behind a power meter owned by a utility company (Fig.’s 1-2, renewable energy system 5 connected to power production meter 18, distribution panel 13, utility meter 14, HAN, etc. and their related discussion; see, for example, paragraphs 0041-0050, etc. which disclose how the renewable energy system 5 is to be connected to the various power meters configured to measure and monitor power generated and used, as well as said meters and readings being associated with a “management, monitoring & maintenance company,” 23 for interfacing with utility company billing system 22 so as to collect usage information from the meters. Power management system seen as the HAN/internet connected behind utility meter 14 for communicating with utility company billing system’s programmable computers and software systems); transmitting by the power management system excess alternating current not needed by the light source to a grid (see, for example, paragraphs 0005-0006, 0044-0047, etc. which disclose excess power is fed back to the utility grid); and transmitting by the power management system from the grid the excess alternating current to the light source when the solar module is not generating a direct current (see, for example, paragraphs 0005-00056, 0044-0047, etc. which disclose during instances in which the energy generated is not enough to meet the demands of the system, or is possibly zero, the system will be supplied power by the electric grid 12), generating an approximate 10 to 40 percent efficiency gain realized from eliminating a need to transmit and distribute the energy generated on-site through the grid (see, for example, paragraphs 0005-00056, 0044-0047, etc. which disclose excess power may be fed back to the utility grid, or during instances in which the energy generated is not enough to meet the demands of the system, or is possibly zero, the system will be supplied power by the electric grid 12. Furthermore, it is well settled that a patent cannot be granted for an Applicant’s discovery of a result, even though it may be unexpectedly good, which would flow logically from the teaching of the prior art. Stated another way, the realized percentage of efficiency gain is merely seen as a result effective variable). It would have been obvious to one of ordinary skill in the art before the 
While Modified Dimov discloses utilizing said system in a grid-less manner (i.e. outputting power to a source other than a grid, wherein said grid-less manner may include batteries; paragraphs 0089-0093 and 0139), Modified Dimov fails to explicitly teach a light source receiving alternating current to visually illuminate the space.
However, Higginson discloses a method for generating and conserving power for illuminating a space: obtaining energy producing equipment including: a solar module or other distributed energy generation or management equipment (Page 2, PV panel(s) and their related discussion); and a light source (Page 2, bulbs and LEDs discussed); and causing by the alternating current the light source to visually illuminate the space (Pages 2-3 which disclose bulbs and LEDs connected to the PV panel(s) and batteries for receiving power. While Higginson discloses utilizing bulbs for receiving a DC input it is known that bulbs and LEDs are capable of receiving either AC or DC inputs depending on the bulb type, as well as the desired application. See also page 2 which discloses utilizing bulbs and LEDs tor directional and focused task lighting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimov to incorporate a light source as taught within Higginson so as to utilize power delivered from a 
While the Examiner believes the prior art of record clearly shows utilizing a bulb or light source for being connected to an inverter for receiving an alternating current, in an attempt to expedite prosecution Suzuki et al. teaches that it is known for a light bulb, or various other light sources to be connected to a DC/AC inverter, and that lighting sources are capable of receiving either AC or DC current dependent upon the desired functionality and requirements of the system (see, for example, paragraph 0008 which discloses the use of both AC and DC by a light bulb, an inverter type fluorescent lamp, and various other loads). It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an AC lighting source since it is well known in the art, as further evidenced by Suzuki, that lighting sources may be capable of receiving either alternating or direct current.
Regarding Claim 2:
Modified Dimov teaches the limitations of the preceding claim 1. Modified Dimov, in further view of Dimov, discloses wherein the energy producing equipment comprises an energy storage device or a fuel cell (See, for example, paragraphs 0125, 0139, etc. which disclose the system utilizing batteries for storing energy).
Regarding Claim 6:
Modified Dimov teaches the limitations of the preceding claim 1. Modified Dimov, in further view of Suzuki, discloses receiving electricity generated by wind turbine (Fig. 1, wind turbine generator, and its related discussion; it would have been obvious to one of ordinary skill in the art to select a windmill or any other form of renewable energy; see also Burns, paragraphs 0023, 0085, etc.).
Regarding Claim 8:
Modified Dimov teaches the limitations of the preceding claim 1. Modified Dimov, in further view of Higginson, discloses causing by the direct current the fluorescent bulb to visually illuminate the space instead of the alternating current (Pages 2-3 which disclose bulbs and LEDs connected to the PV panel(s) and batteries for receiving power.).
Regarding Claim 9:
Modified Dimov teaches the limitations of the preceding claim 2. Modified Dimov, in further view of Suzuki, discloses connecting a plurality of other devices that consume electricity to an energy control and storage device (Fig. 1, plurality of loads/devices connected to the energy producers as shown, and their related discussion; see also the discussion in regards to the energy storage device of Dimov and Higginson).
Regarding Claim 10:
Modified Dimov teaches the limitations of the preceding claim 2. Modified Dimov, in further view of Suzuki, discloses connecting a plurality of other energy producing equipment that generate electricity to an energy control and storage device (Fig. 1, plurality of energy producers as shown, and their related discussion; see also the discussion in regards to the energy storage device of Dimov and Higginson).
Regarding Claim 11:
Modified Dimov teaches the limitations of the preceding claim 1. Modified Dimov, in further view of Higginson, discloses the light source further comprising a fluorescent light bulb or an LED light bulb (Page 2, bulbs and LEDs discussed).
Regarding Claims 13-16:
Modified Dimov teaches the limitations of the preceding claim 1. Modified Dimov, in further view of Dimov, discloses wherein the underutilized real property is: a rooftop of a commercial building/ an exterior side surface of a commercial building/ a façade of a commercial building/ on an easement (see, for example, Abstract, Background of the Invention, paragraphs 0011, 0013, etc. which disclose the system may be adapted for us on a rooftop or any other situation where a solar panel may be utilized. Furthermore, the selection of a location in which to place said system is merely seen as an obvious matter of design choice falling well within the range of one having ordinary skill in the art. While the prior art discloses the selection of a rooftop of a building for example, the selection of a wide variety of locations would have been an obvious matter to one of ordinary skill in the art since the Examiner believes the selection of an “underutilized real property” is merely a design choice dependent upon available space to fit said system, efficiency in which the system may function as desired, as well as taking into consideration any potential extenuating costs which may be associated with the placement of said system. Furthermore, it should also be noted that the rearranging of parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the desired location of where to place said system (including particularly moving said system from a building rooftop to any other location) is strongly considered to be an obvious matter to one of ordinary skill in the art).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimov et al. (U.S. Patent Publication 2012/0031470) in view of Burns et al. (U.S. Patent Publication Number 2010/0293045) in view of Higginson (NPL: “Easy DIY Solar Lighting,” Mother Earth News. May 2007) in further view of Suzuki et al. (U.S. Patent Publication Number 2004/0066094) and in further view of Galati (U.S. Patent Publication Number 2012/0242148).
Regarding Claim 3:
Modified Dimov teaches the limitations of the preceding claim 1. Modified Dimov, in further view of Suzuki, discloses receiving electricity generated by biodiesel combustion (Fig. 1, Fuel cell shown, and its related discussion; it would be known to utilize biodiesel or natural gas combustion within a fuel cell as an alternative means for generated electricity). While Modified Dimov discloses the use of a fuel cell as shown, Modified Dimov fails to explicitly disclose the use of biodiesel or natural gas.
In an attempt to expedite prosecution, Galati discloses a fuel cell generating electricity by biodiesel combustion (see, for example, paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize biodiesel or natural gas combustion within the fuel cell as shown, since as taught within Galati, 
Regarding Claim 4:
Modified Dimov teaches the limitations of the preceding claim 1. Modified Dimov, in further view of Suzuki, discloses receiving electricity generated by natural gas combustion (Fig. 1, Fuel cell shown, and its related discussion; it would be known to utilize biodiesel or natural gas combustion within a fuel cell as an alternative means for generated electricity). While Modified Dimov discloses the use of a fuel cell as shown, Modified Dimov fails to explicitly disclose the use of biodiesel or natural gas.
In an attempt to expedite prosecution, Galati discloses a fuel cell generating electricity by natural gas combustion (see, for example, paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize biodiesel or natural gas combustion within the fuel cell as shown, since as taught within Galati, the utilization of biodiesel, natural gas, coal, etc. are well known energy-producing fuel sources used for electricity generation.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimov et al. (U.S. Patent Publication 2012/0031470) in view of Burns et al. (U.S. Patent Publication Number 2010/0293045) in view of Higginson (NPL: “Easy DIY Solar Lighting,” Mother Earth News. May 2007) in further view of Suzuki et al. (U.S. Patent Publication Number 2004/0066094) and in further view of Wang et al. (U.S. Patent Publication Number 2008/0272934).
Regarding Claim 5:
Modified Dimov teaches the limitations of the preceding claim 1. While Modified Dimov discloses the use of a wind turbine, Modified Dimov fails to explicitly disclose a windmill.
However, Wang et al. discloses receiving electricity generated by a windmill (Fig. 1, energy producers 2 and their related discussion; see, for example, paragraph 0070). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a windmill, an anaerobic digester system, etc. as an energy source as there are many well-known variants and ways to harvest energy from a variety of sources for the purpose of producing electricity.
Regarding Claim 7:
Modified Dimov teaches the limitations of the preceding claim 1. Modified Dimov fails to explicitly disclose an anaerobic digester system.
However, Wang et al. discloses receiving electricity generated by an anaerobic digester system (Fig. 1, energy producers 2 and their related discussion; see, for example, paragraph 0070).
Claims 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (U.S. Patent Publication 2008/0046387) in view of Suzuki et al. (U.S. Patent Publication Number 2004/0066094) in view of Dimov et al. (U.S. Patent Publication 2012/0031470) and in further view of Burns et al. (U.S. Patent Publication Number 2010/0293045).
Regarding Claim 12:
Gopal et al. discloses a method for conserving power comprising: connecting a plurality of energy producing equipment to an energy control and storage device (Fig. 2, Solar panel(s) 102, battery 107, power circuit 110, control processor 101, etc., and their related discussion; see, for example, paragraphs 0035-0036, 0042-0044, etc.); connecting a plurality of energy consuming devices to the energy control and storage device (Fig. 2, various load circuits shown, such as 205, 103, 104, etc., and their related discussion); balancing the energy including alternating current produced by the energy producing equipment with the energy consumed by the energy consuming devices (Fig. 2, and its related discussion; see, for example, paragraph 0011 which discloses balancing and controlling energy consumption and storage so as to improve conservation). While Gopal discloses saving excess unconsumed energy by the energy storage device, Gopal fails to explicitly disclose another energy storage device. However, the Applicant is advised that it has been held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, distributing the excess unconsumed energy to another energy storage device is seen as merely adding another energy storage device for storing energy in an instance in which a first energy storage device may have exceeded its 
Furthermore, while Gopal discloses the use of solar panels, in an attempt to expedite prosecution, Suzuki et al. discloses connecting a plurality of energy producing equipment (Fig. 1, various energy producing equipment as shown, i.e. solar cells, wind turbines, etc., and their related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of energy producers, as disclosed within Suzuki, so as to create an efficient and renewable energy production system. Modified Gopal also fails to teach connecting the system on underutilized real property.
However, Dimov et al. discloses connecting a system on underutilized real property (Fig.’s 6A-6B, 7, etc. showing a racking system, and their related discussion; see, for example, paragraph 0055 which discloses solar panels, a rack or support, and a microinverter attached to the rack. See also, Abstract, Background of the Invention, paragraphs 0011, 0013, etc. which disclose placing said system on a roof or rooftop of a building). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Gopal to connect said system on an underutilized real property as taught by Dimov so as to utilize a space which is either not commonly used, or not used altogether (i.e. what Dimov refers to as being a “set it and forget it” location indicating the space is not used in any real capacity). Also, the selection of a location in which to place said system is merely seen as an obvious matter of design choice falling well within the range of one having ordinary skill in the art. While the prior art discloses the selection of a rooftop of a In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the desired location of where to place said system (including particularly moving said system from a building rooftop to any other location) is strongly considered to be an obvious matter to one of ordinary skill in the art.
Furthermore, Modified Gopal fails to explicitly teach connecting the energy producing equipment behind a power meter owned by a utility company.
However, Burns et al. discloses connecting the energy producing equipment to a power management system and power meter behind a power meter owned by a utility company (Fig.’s 1-2, renewable energy system 5 connected to power production meter 18, distribution panel 13, utility meter 14, HAN, etc. and their related discussion; see, for example, paragraphs 0041-0050, etc. which disclose how the renewable energy system 5 is to be connected to the various power meters configured to measure and monitor power generated and used, as well as said meters and readings being associated with a “management, monitoring & maintenance company,” 23 for interfacing with utility company billing system 22 so as to collect usage information from the meters. Power management system seen as including HAN/internet connected behind utility meter 14 for communicating with utility company billing system’s programmable computers and software systems); transmitting by the power management system excess alternating current not needed by the light source to a grid (see, for example, paragraphs 0005-0006, 0044-0047, etc. which disclose excess power is fed back to the utility grid); and transmitting by the power management system from the grid the excess alternating current to the energy consuming devices when the energy producing equipment is not generating a direct current (see, for example, paragraphs 0005-00056, 0044-0047, etc. which disclose during instances in which the energy generated is not enough to meet the demands of the system, or is possibly zero, the system will be supplied power by the electric grid 12), generating an approximate 10 to 40 percent efficiency gain realized from eliminating a need to transmit and distribute the energy generated on-site through the grid (see, for example, paragraphs 0005-00056, 0044-0047, etc. which disclose excess power may be fed back to the utility grid, or during instances in which the energy generated is not enough to meet the demands of the system, or is possibly zero, the system will be supplied power by the electric grid 12. Furthermore, it is well settled that a patent cannot be granted for an Applicant’s discovery of a result, even though it may be unexpectedly good, which would flow logically from the teaching of the prior art. Stated another way, the realized percentage of efficiency gain is merely seen as a result effective variable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Gopal to connect the energy producing equipment to a power meter owned by a utility company, as taught within Burns, so as to provide a way to continually monitor and collect usage information associated with said system 
Regarding Claims 17-20:
Modified Gopal teaches the limitations of the preceding claim 12. Modified Gopal, in further view of Dimov, discloses wherein the underutilized real property is: a core of a commercial building/ open land adjacent to a commercial building/ a parking lot of a commercial building/ on an easement (see, for example, Abstract, Background of the Invention, paragraphs 0011, 0013, etc. which disclose the system may be adapted for us on a rooftop or any other situation where a solar panel may be utilized. Furthermore, the selection of a location in which to place said system is merely seen as an obvious matter of design choice falling well within the range of one having ordinary skill in the art. While the prior art discloses the selection of a rooftop of a building for example, the selection of a wide variety of locations would have been an obvious matter to one of ordinary skill in the art since the Examiner believes the selection of an “underutilized real property” is merely a design choice dependent upon available space to fit said system, efficiency in which the system may function as desired, as well as taking into consideration any potential extenuating costs which may be associated with the placement of said system. Furthermore, it should also be noted that the rearranging of parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the desired location of where to place said system (including particularly moving said system from a building rooftop to any other location) is strongly considered to be an obvious matter to one of ordinary skill in the art).
Conclusion
Prior art deemed relevant but not currently relied upon:
NPL: “PV FAQs” which discusses PV panels in association with land use
NPL: “RENEWABLE POWER” which discloses utilization of energy power systems on idle lands
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOSEPH N INGE/Examiner, Art Unit 2836    

/HAL KAPLAN/Primary Examiner, Art Unit 2836